Citation Nr: 1527067	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-47 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  In August 2009, the Veteran submitted a statement that was characterized by the RO as a request to reopen the denied claims for bilateral hearing loss and tinnitus.  The Board finds that such statement reasonably could be construed as a notice of disagreement (NOD) with the April 2009 rating decision.  See also Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  In October 2009, the RO issued another rating decision.  The Veteran filed another NOD in June 2010.  The RO issued a statement of the case (SOC) in September 2010.  The Veteran filed a substantive appeal (via a VA Form 9) in December 2010.

As will be explained below, service connection for tinnitus is warranted.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran has asserted credibly that he began experiencing tinnitus during service and it has continued since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for tinnitus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he is entitled to service connection for tinnitus as a result of in-service noise exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection for tinnitus is warranted.  The Veteran served on active duty from February 1966 to January 1968.  He asserts that he experienced acoustic trauma in service due to exposure to gunfire and serving in a combat zone in Vietnam.  He stated that he did not wear hearing protection while in service.  He also reported that he has continued to experience ringing in his ears since his period of service.  His statements as to his in-service noise exposure are consistent with the circumstances of service.  Moreover, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are deemed credible.  Thus, the Board finds this evidence sufficient to establish an in-service event or injury.

As for the matter of current disability, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code (DC) 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

See 67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability. 

On the question of whether there exists a nexus between current tinnitus and service, the Veteran has testified to the onset of tinnitus during service which has persisted thereafter.  Notably, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience recurrent tinnitus from service to the present.  Again, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are deemed credible.  As discussed above, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  Id. 

The Board notes that the Veteran was afforded a VA examination in February 2009, and the VA examiner found that the Veteran's tinnitus was not related to service given that the Veteran had normal hearing at his exit examination.  It does not appear that the examiner considered the Veteran's credible lay assertions that his tinnitus began in service and had continued to the present.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Given that the examiner did not consider all the pertinent lay evidence, the Board finds that the February 2009 VA examination is inadequate for VA adjudication purposes and lacks probative value.

In sum, the Veteran has provided competent and credible evidence that he experienced tinnitus in service and that it has been recurrent to the present.  The Veteran's statements, when viewed in relation to his significant noise exposure in service as well as VA's recognition that true tinnitus is a purely subjective symptom, are entitled to significant probative weight.  Thus, they are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  See 38 C.F.R. § 3.303(b); 67 Fed. Reg. 59033-01 (Sept. 19, 2002).  In summary, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  As noted above, the Board finds that the Veteran was exposed to acoustic trauma during his military service.  The Board's review of the claims file reveals that further AOJ action on the issue of service connection for hearing loss is warranted.

The Veteran's service treatment records (STRs) include an audiogram from his enlistment examination.  The Veteran's STRs reflect that, in January 1966, his pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
--
-10
LEFT
5
5
0
--
-5

The Board notes that the Veteran's January 1968 separation examination report includes a whisper test indicating hearing at 15/15 bilaterally, but no audiological testing was conducted.

In connection with his claims, the Veteran underwent a VA audiology examination in February 2009.  The examiner opined that the Veteran's hearing loss was less likely as not related to his military service because the Veteran's STRs are silent for complaints or evidence of hearing loss and ear related problems were denied at the time of military separation.  The examiner also stated that the Veteran had civilian occupational noise exposure and there was no evidence of a hearing impairment following military service.  

After the February 2009 VA examination, the Veteran submitted statements dated in May 2010 from his civilian employers indicating that the Veteran was not exposed to significant noise during his employment, and hearing protection was required and provided when employees entered high-noise areas.

The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, the Board finds that the February 2009 VA examination is inadequate for VA purposes because that examiner found the lack of in-service complaints of and treatment for bilateral hearing loss to be persuasive support for the negative nexus opinion.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Board has conceded that the Veteran was exposed to significant acoustic trauma during active service.  The examiner also is advised that the Veteran's post-service employer has indicated that he was not exposed to significant noise during his employment and hearing protection was required and provided when the Veteran entered a high-noise area.  The examiner finally is advised that the lack of in-service complaints of or treatment for bilateral hearing loss, alone, is insufficient support for a nexus opinion.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


